DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2012/0256536) in view of GU (US 2017/0133614).

Regarding Claims 1-6, 9 and 19, Terashima teaches an OLED (paragraph 45):  
 anode/luminescent layer/phosphine oxide-containing layer/cathode buffer layer/cathode
The phosphine oxide compound is a material for an electron-transporting layer (paragraph 25). The phosphine oxide compound is represented by Compound 1 (paragraph 15):


    PNG
    media_image1.png
    312
    322
    media_image1.png
    Greyscale

Ar = phenyl groups (paragraph 16).

    PNG
    media_image2.png
    244
    454
    media_image2.png
    Greyscale


	Compound 1 reads on applicants’ Formulas 1, 2 and 3 wherein X1 = N; X2 and X3 = CRa. Ra = H; a, b and c = 1 R1, R2 and R3 = diphenyl phosphine oxide.
Terashima fails to mention quantum dots in the luminescent layer. 
	GU teaches that fabricating a light emitting layer with quantum-dot materials improves the light emission efficiency of the light emitting device (paragraph 31).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have added quantum dots to the luminescent layer of Terashima which reads on the instant limitations since GU teaches that fabricating a light emitting layer with quantum-dot materials improve the light emission efficiency of the light emitting device, absent unexpected results (per claims 1-6).
Terashima teaches a display apparatus comprising the OLED (per claim 19).
	
Regarding Claim 9, Terashima in view of GU teaches the phosphine oxide compound (Compound 1) is a material for an electron-transporting layer, as discussed above.
	Terashima discloses the claimed invention except for the amount of Compound 1 in the electron transporting layer.  It would have been obvious to one having ordinary skill in the art before the filing date of the invention was made to have tested various weight levels of Compound 1 in the electron transporting layer in order to optimize the electron transporting properties which would have included the instant limitations, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) (per claim 9).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2012/0256536) in view of GU (US 2017/0133614) and Okano (US 2005/0253508)

Regarding Claim 17, Terashima in view of GU teaches the invention of claim 1. Terashima teaches the OLED comprises a hole transporting layer but fails to mention applicants’ polymeric hole transporting material.
Okano teaches that a hole transporting layer may contain small molecule or polymeric materials. The polymeric materials include polyanilines, 3,4-polyethylenedioxythiophene/polystyrenesulfonate (PEDT/PSS), poly(triphenylamine) derivatives, polyvinylcarbazole (PVCz) (paragraph 69). The office notes that polyanilines are included in applicants’ polymeric materials.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known hole transporting materials which would have included those taught by Okano which reads on the instant limitations, absent unexpected results (per claim 17).	

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2012/0256536) in view of GU (US 2017/0133614) and Oshiyama (US 2007/0099025).

Regarding Claim 18, Terashima in view of GU teaches the invention of claim 1. Terashima teaches anode/anode buffer layer/hole transport layer/luminescent  (paragraph 45). Terashima fails to mention the term hole injection layer.
Oshiyama teaches an OLED (abstract). The injection layer is optionally provided, for example, a cathode buffer layer (an electron injection layer) or an anode buffer layer (a hole injection layer), and may be provided between the anode and the light emitting layer or hole transport layer, and between the cathode and the light emitting layer or electron transport layer (paragraph 100).
The office interprets the above to mean that the anode buffer layer is also known in the prior art as a hole injection layer.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have viewed an anode buffer layer and a hole injection layer as interchangeable terms as taught by Oshiyama which reads on the instant limitations, absent unexpected results (per claim 19).	

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2012/0256536) in view of GU (US 2017/0133614) and Iizumi (US 2009/0085473).

Regarding Claims 10-12, Terashima in view of GU teaches the invention of claim 1. GU teaches the use of quantum dots in the luminescent layer but fails to mention a polar ligand associated with the quantum dots. 
Iizumi teaches that ligands attached to the surface of each quantum dot are formed from a silane coupling agent. Consequently, the luminescent layer can be 
	The office views attaching ligands to the surface of quantum dots as a means to enhance the stability of each quantum dot in the luminescent layer, thereby improving the life properties.
The ligands used are generally known and commonly used for the quantum dots can be used. For instance, alkylphosphine, such as tri-n-octylphosphine (TOP), alkylphosphine oxide, such as tri-n-octylphosphine oxide (TOPO), alkylphosphonic acid, alkylphosphinic acid, such as tris-hydroxypropylphosphine (THP), pyridine, furan, hexadecylamine, and the like can be mentioned (paragraph 145).
The office notes alkylphosphonic acid is in the general category of phosphoric acid.
As Iizumi teaches the advantages of attaching ligands to the surface of quantum dots (discussed above), it would have been obvious to one of ordinary skill in the art before the filing date of invention to have which would have included modified the quantum dots of Terashima in view of Gu by attaching ligands to the surface which reads on the instant limitations, absent unexpected results (per claims 10-11).	
Iizumi also teaches that functional groups include hydroxyl groups (paragraph 145) (per claim 12). 

Regarding Claims 13-14, Terashima in view of GU teaches the invention of claim 1, but fail to mention quantum dot composition or core-shell. 

The core-shell type quantum dots, CdSe/CdS, CdSe/ZnS, CdTe/CdS, InP/ZnS, GaP/ZnS, Si/ZnS, InN/GaN, InP/CdSSe, InP/ZnSeTe, GaInP/ZnSe, GaInP/ZnS, Si/AIP, InP/ZnSTe, GaInP/ZnSTe, GaInP/ZnSSe (paragraph 133).
The office notes that Iizumi’s  quantum dots containing a number of applicants’ Groups as a core shell.
Each quantum dot can be securely stabilized by such ligand attachment is viewed as a strong incentive to modify Gu.
As Terashima in view of GU teach an OLED comprising quantum dots, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known quantum dots which would have included those taught by .
	

Claims 1-6, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (Chemistry of Materials (2014), 26(3), 1463-1470) in view of GU (US 2017/0133614).

Regarding Claim 1, Gong teaches an OLED (page 1468):

    PNG
    media_image3.png
    67
    501
    media_image3.png
    Greyscale

Anode/hole injection layer (M0O3)/ hole transport layer (TAPC)/POPCPA:Fir6 (light emitting layer)/electron transport layer (TP3PO)/ cathode (LiF).
The electron transport layer material TP3PO is represented by:


    PNG
    media_image4.png
    270
    244
    media_image4.png
    Greyscale


TP3PO reads on applicants’ Formulas 1, 2 and 3 wherein X1, X2 and X3 = CRa. Ra = H; a, b and c = 1 R1, R2 and R3 = diphenyl phosphine oxide.
Gong fails to mention quantum dots in the luminescent layer. 
	Gu teaches that fabricating a light emitting layer with quantum-dot materials improve the light emission efficiency of the light emitting device (paragraph 31).
The office interprets the over the mean that the light emission efficiency of the light emitting device can be improved by incorporating quantum-dot materials in the light emitting layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have included adding quantum dots to the luminescent layer of Gong which reads on the instant limitations since Gu teaches that fabricating a light emitting layer with quantum-dot materials improve the light emission efficiency of the light emitting device, absent unexpected results (per claims 1-7, 18).

Regarding Claim 9, Gong in view of Gu teaches the phosphine oxide of claim 1 in an electron-transporting layer, as discussed above.
	Gong discloses the claimed invention except for the amount of TP3PO in the electron transporting layer.  
	It would have been obvious to one having ordinary skill in the art before the filing date of the invention was made to tested various weight levels of Compound 1 in the electron transporting layer in order to optimize the electron transporting properties which would have included the instant limitations, since it has been held that the provision of In re Stevens, 101 USPQ 284 (CCPA 1954) (per claim 9).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (Chemistry of Materials (2014), 26(3), 1463-1470) in view of GU (US 2017/0133614) and Iizumi (US 2009/0085473).

Regarding Claims 10-12, Gong in view of Gu teaches the invention of claim 1. Gu teaches the use of quantum dots in the luminescent layer but fails to mention a polar ligand associated with the quantum dots. 
Iizumi teaches that ligands attached to the surface of each quantum dot are formed from a silane coupling agent. Consequently, the luminescent layer can be provided as a cured form, thus enhancing the stability of each quantum dot in the luminescent layer, thereby improving the life properties (paragraph 62). 
	The office views attaching ligands to the surface of quantum dots as a means to enhance the stability of each quantum dot in the luminescent layer, thereby improving the life properties.
The ligands used are generally known and commonly used for the quantum dots can be used. For instance, alkylphosphine, such as tri-n-octylphosphine (TOP), alkylphosphine oxide, such as tri-n-octylphosphine oxide (TOPO), alkylphosphonic acid, alkylphosphinic acid, such as tris-hydroxypropylphosphine (tHP), pyridine, furan, hexadecylamine, and the like can be mentioned (paragraph 145).


As Iizumi teaches the advantages of attaching ligands to the surface of quantum dots (discussed above), it would have been obvious to one of ordinary skill in the art before the filing date of invention to have included modified the quantum dots of Gong view of GU by attaching ligands to the surface which reads on the instant limitations, absent unexpected results (per claims 10-11).	
Iizumi  also teaches functional groups include hydroxyl groups (paragraph 145) (per claim 12). 

Regarding Claims 13-14, Gong in view of GU teaches the invention of claim 1, but fail to mention quantum dot composition or core-shell. 
Iizumi teaches that it is preferred that each quantum dot is composed of a core portion formed from semiconductor fine particles, and a shell portion formed from a material having an energy band gap greater than that of the semiconductor fine particles. With such construction, each quantum dot can be securely stabilized (paragraph 41). The quantum dots used in this aspect, any suitable material can be used, provided that it can adequately emit fluorescence or phosphorescence. Especially, the quantum dots, each containing or consisting of the so-called compound semiconductor, are preferred. As the compound semiconductor, for example, compounds of the group IV, compounds of the groups I-VII, compounds of the groups II-VI, compounds of the groups II-V, compounds of the groups III-VI, compounds of the groups III-V, compounds of the groups IV-VI, compounds of the groups I-III-VI, 
The core-shell type quantum dots, CdSe/CdS, CdSe/ZnS, CdTe/CdS, InP/ZnS, GaP/ZnS, Si/ZnS, InN/GaN, InP/CdSSe, InP/ZnSeTe, GaInP/ZnSe, GaInP/ZnS, Si/AIP, InP/ZnSTe, GaInP/ZnSTe, GaInP/ZnSSe (paragraph 133).
The office notes that Iizumi quantum dots containing a number of applicants’ Groups as a core shell. Each quantum dot can be securely stabilized by such ligand attachment is view as a strong incentive to modify Gu.
As Gong in view of GU teach an OLED comprising quantum dots, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known quantum dots which would have included those taught by Iizumi which reads on the instant limitations since Iizumi teaches such quantum dot construction is securely stabilized, absent unexpected results (per claim 13-14).	


2.	Claims 1-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(19), 4890-4902) in view of GU (US 2017/0133614).

Regarding Claim 1-8, 18, Jia teach an OLED (page 4899):

    PNG
    media_image5.png
    71
    510
    media_image5.png
    Greyscale


The electron transport layer material TPOTZ is represented by:

    PNG
    media_image6.png
    336
    899
    media_image6.png
    Greyscale

TPOTZ reads on applicants’ Formulas 1, 2 and 3 wherein X1, X2 and X3 = CRa. Ra =N; a, b and c = 1 R1, R2 and R3 = diphenyl phosphine oxide.
Jia fails to mention quantum dots in the luminescent layer. 
	Gu teaches that fabricating a light emitting layer with quantum-dot materials improve the light emission efficiency of the light emitting device (paragraph 31).
The office interprets the over the mean that the light emission efficiency of the light emitting device can be improved by incorporating quantum-dot materials in the light emitting layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have included adding quantum dots to the luminescent layer of Jia which reads on the instant limitations since Gu teaches that fabricating a light emitting layer with quantum-dot materials improve the light emission efficiency of the light emitting device, absent unexpected results (per claims 1-8, 18).

Regarding Claim 9, Jia in view of Gu teaches the phosphine oxide of claim 1 in an electron-transporting layer, as discussed above.
	Jia discloses the claimed invention except for the amount of TP3PO in the electron transporting layer.  
	It would have been obvious to one having ordinary skill in the art before the filing date of the invention was made to tested various weight levels of Compound 1 in the electron transporting layer in order to optimize the electron transporting properties which would have included the instant limitations, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) (per claim 9).


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (Journal of Materials Chemistry C: Materials for Optical and Electronic Devices (2015), 3(19), 4890-4902in view of GU (US 2017/0133614) and Iizumi (US 2009/0085473).

Regarding Claims 10-12, Jia in view of Gu teaches the invention of claim 1. Gu teaches the use of quantum dots in the luminescent layer but fails to mention a polar ligand associated with the quantum dots. 
Iizumi teaches that ligands attached to the surface of each quantum dot are formed from a silane coupling agent. Consequently, the luminescent layer can be 
	The office views attaching ligands to the surface of quantum dots as a means to enhance the stability of each quantum dot in the luminescent layer, thereby improving the life properties.
The ligands used are generally known and commonly used for the quantum dots can be used. For instance, alkylphosphine, such as tri-n-octylphosphine (TOP), alkylphosphine oxide, such as tri-n-octylphosphine oxide (TOPO), alkylphosphonic acid, alkylphosphinic acid, such as tris-hydroxypropylphosphine (tHP), pyridine, furan, hexadecylamine, and the like can be mentioned (paragraph 145).
The office notes alkylphosphonic acid is in the general category of phosphoric acid.
As Iizumi teaches the advantages of attaching ligands to the surface of quantum dots (discussed above), it would have been obvious to one of ordinary skill in the art before the filing date of invention to have which would have included modified the quantum dots of Jia in view of GU by attaching ligands to the surface which reads on the instant limitations, absent unexpected results (per claims 10-11).	
Iizumi also teaches functional groups include hydroxyl groups (paragraph 145) (per claim 12). 

Regarding Claims 13-14, Jia in view of GU teaches the invention of claim 1, but fail to mention quantum dot composition or core-shell. 

The core-shell type quantum dots, CdSe/CdS, CdSe/ZnS, CdTe/CdS, InP/ZnS, GaP/ZnS, Si/ZnS, InN/GaN, InP/CdSSe, InP/ZnSeTe, GaInP/ZnSe, GaInP/ZnS, Si/AIP, InP/ZnSTe, GaInP/ZnSTe, GaInP/ZnSSe (paragraph 133).
The office notes that Iizumi quantum dots containing a number of applicants’ Groups as a core shell. Each quantum dot can be securely stabilized by such ligand attachment is view as a strong incentive to modify Gu.
As Jia in view of GU teach an OLED comprising quantum dots, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known quantum dots which would have included those taught by Iizumi .	

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach two materials in the electron transport layer (per clams 15 and 16).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786